 LOCAL275, LABORERS INTERNATIONAL UNION279Local 275,Laborers International Union of NorthAmerica,AFL-CIO;and Painters District CouncilNo. 20ofWestchester and Putnam Counties, NewYork,Brotherhood of Painters,Decorators andPaperhangers of America,AFL-CIO;and Local55,Bricklayers,Masons and Plasterers Interna-tionalUnion of America,AFL-CIOand S. B.Apartments, Inc. Cases 2-CP-484 and 2-CB-5281February 28, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn June 25,1973,Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthisproceeding.Thereafter,Respondents and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order,2 exceptas modified below.As set forth more fully in the Administrative LawJudge'sDecision,Respondents at a prejob confer-ence with the Employer attempted to organize theEmployer'soperation.Following the conference,Respondents picketed for 108 days between Novem-ber 1, 1972,and March17, 1973.During the first 28days, the picket signs read as follows:Notice to General Public-The General Contrac-tor doing carpentry work on this job does nothave a signed collective bargaining contract withLocal 323-Carpenters.This is in no way meant to encourage employeesof any employer to refuse to perform serviceswhatsoever.-7The picketsignswere then changed to read asfollows:1Respondents'exceptions to the Administrative Law Judge's credibilityfindings as to the testimony of witnesses who appeared only in a proceedingunder Sec.10(1) of theLMRAin a Federal district court are without merit.The district court transcript was by stipulation made a part of the recordbefore the AdministrativeLaw JudgeThe Administrative Law Judge'scredibility findings are consistent with the credibility findings of the districtcourt,357 FSupp.1178 (1973),and the findings of the court of appeals, 479F.2d 1033(1973), which heard the case on appeal.2The Administrative Law Judgeinadvertentlyused the plural"projects"To the PublicWorkers on this job for S & B ConstructionCompany do not receive wages and workingconditions as good as Local 275 Laborers,International Union.This sign is not directed to any Employer or toany Employee on this job.41.We agree with the Administrative Law Judge'sfindingsthatRespondentsviolatedSection8(b)(1)(A) by mass picketing, threatening employeeswith bodily injury, preventing an employee fromleaving the jobsite, and interfering with deliveries.2.The Administrative Law Judge found that anobjective of Respondents' picketing since November1was to force or require the Employer to recognizeor bargain with Respondents as the collective-bar-gaining representatives of the Employer's employees;that the entire 108 days of picketing had aninformational purpose within the ambit of the secondproviso of Section 8(b)(7)(C), despite the change inthe picket sign format to an area standards messageafter the first 28 days of picketing; but that theproviso afforded Respondents no defense because aneffect of the picketing was to interfere with deliveriesto the Employer and that Respondents violatedSection 8(b)(7)(C).We agree with the Administrative Law Judge thatRespondents' picketing at all times was for therecognitional objective proscribed by 8(b)(7)(C), butwe need not reach the question of whether Respon-dents'picketing had a sufficient impact on theEmployer's operations to constitute an "effect"within the meaning of Section 8(b)(7)(C). Contrary tothe Administrative Law Judge, we find the change inthe signs' format to an area standards message to besignificant because area standards picketing is notinformational picketing protected by the secondproviso. The Administrative Law Judge incorrectlyreliedonUnited Brotherhood of Carpenters andJoiners,Local Union No. 2064, affiliated with theInternational Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Westra Construction, Inc.).5tofind that an area standards message of a picket signfallswithin the intendment of the second proviso.The Board, in that case, at page 885, footnote 17,clearly stated that "the exemption of the [second]proviso, in any event, would not be applicable afterin pars1(a) and(b) of hisrecommendedOrder,rather than the singularform.We hereby correct bothwords to read"project "3Similar signs were occasionally earned protesting the lack of a contractwith the Laborers Unionand the Masons Union.4Similar signs were occasionally tamed protesting the inferior workingconditions of employees for "S & B ConstructionCompany" as comparedtoemployeesworking under contracts with the PaintersUnion, theCarpenters Union,the MasonsUnion, and the Roofers Union.5 175 NLRB 88I.209 NLRB No. 45 280DECISIONSOF NATIONALLABOR RELATIONS BOARDthe signswere changed. . .to so-calledareastandards signs."The Board inInternational Brotherhoodof ElectricalWorkers,LocalUnionNo. 113, AFL-CIO (I. C.G.Electric,Inc.)aalso held that a picket sign protestagainst"substandard"working conditions, with arecognitional object is not encompassed within thelanguage or purport of the second proviso protectingpicketing for the purpose of advising the public "thatan employer does not employ members of,or have acontract with, a labor organization."We find, accordingly,that the Respondent violatedSection 8(b)(7)(C) of the Act bypicketing for morethan 30 days for the purpose of securing recognitionwithout filing an election petition.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified,and hereby orders that Respondents, Local275, Laborers International Union of North Ameri-ca,AFL-CIO; and Painters District Council No. 20ofWestchester and Putnam Counties,New York,Brotherhood of Painters,Decorators and Paperhang-ers of America,AFL-CIO;and Local 55,Bricklay-ers,Masons and Plasterers International Union ofAmerica,AFL-CIO,theirofficers,agents,andrepresentatives,shall take the action set forth in thesaid recommended Order,as modified below:1.Add the following as paragraph 2(b) andreletter the remaining paragraphs accordingly:"(b) Sign and mail sufficient copies of said noticeto the Regional Director for Region 2, for posting byS.B.Apartments Inc., and James A.Klein, Inc., ifthey are willing,at all places where notices to theiremployees are customarily posted."2.Substitute the attached notices7for those ofthe Administrative Law Judge.6142 NLRB 1418.rThe attached notices correct the Administrative Law Judge's inadvert-ent error by substituting"project"for "projects."APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employeesworking on or delivering to the constructionproject of S. B. Apartments, Inc., and James A.Klein, Inc., by obstructing their entry to ordeparture from the project. by threats of troubleat the project, by threats of bodily harm, or bymasspicketing in such manner as to cause themto fear bodily harm fromentering,leaving, orworking on the project.WE WILL NOT in any other manner interferewith, coerce, or restrain such employees in theexercise of their rights under the National LaborRelations Act, as amended.WE WILL Nor picket or cause to be picketed S.B. Apartments, Inc., and James A. Klein, Inc., foran object of forcing or requiring them or otheremployers on their project to recognize or bargainwith us as the representative of their employees,or forcing or requiring such employees to acceptor select us as their bargaining representative inviolation of Section 8(b)(7)(C) of the Act.LOCAL 275,LABORERSINTERNATIONAL UNIONOF NORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 36th Floor, Federal Building, 26Federal Plaza, New York, New York 10007, Tele-phone 212-264-0306.APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT restrain or coerce employeesworking on or delivering to the constructionproject of S. B. Apartments, Inc., and James A.Klein, Inc., by obstructing their entry to ordeparture from the project, by threats of troubleat the project, by threats of bodily harm, or bymass picketing in suchmanner asto cause themto fear bodily harm from entering, leaving, orworking on the project.WE WILL NOT in any other manner interferewith, coerce, or restrain such employees in theexerciseof their rights under the National LaborRelations Act, as amended. LOCAL 275,LABORERS INTERNATIONAL UNIONWE WILL NOT picket or cause to be picketed S.B. Apartments, Inc., and James A. Klein, Inc., foran object of forcing or requiring them or otheremployers on their project to recognize or bargainwith us as the representative of their employees,or forcing or requiring such employees to acceptor select us as their bargaining representative inviolation of Section 8(b)(7)(C) of the Act.PAINTERS DISTRICTCOUNCIL No. 20 OFWESTCHESTER ANDPUTNAM COUNTIES, NEWYORK,BROTHERHOOD OFPAINTERS,DECORATORSAND PAPERHANGERS OFAMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 36th Floor, Federal Building, 26Federal Plaza, New York, New York 10007, Tele-phone 212-264-0306.APPENDIX CNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT restrain or coerce employeesworking on or delivering to the constructionproject of S. B. Apartments, Iiic., and James A.Klein, Inc.. by obstructing their entry to ordeparture from the project, by threats of troubleat the project, by threats of bodily harm, or bymass picketing in such manner as to cause themto fear bodily harm from entering, leaving, orworking on the project.WE WILL NOT in any other manner interfereIThe complaints herein originallynamedLocal 323, United Brother-hood ofCarpenters and Joiners of America, AFL-CIO, asthe first namedRespondentAt the hearing,upon a motionof the ChargingParty joined inby the General Counsel, thatorganization was dismissed as a RespondentAccordingly, the captionherein is amended to delete its name2By stipulation the recordhere includes,inter alia,evidence before HonLawrence W Pierce,DistrictJudge. UnitedStatesDistrict Court for theSouthernDistrict of New York, in a proceeding under Sec. 10(1) of the ActstyledDanielson v Local 323, United Brotherhood of Carpenters andJoiners281with, coerce, or restrain such employees in theexercise of their rights under the National LaborRelations Act, as amended.WE WILL NOT picket or cause to be picketed S.B. Apartments, Inc., and James A. Klein, Inc., foran object of forcing or requiring them or otheremployers on their project to recognize or bargainwith us as the representative of their employees,or forcing or requiring such employees to acceptor select us as their bargaining representative inviolation of Section 8(b)(7)(C) of the Act.LOCAL 55,BRICKLAYERS,MASONS AND PLASTERERSINTERNATIONAL UNIONOF AMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 36th Floor,Federal Building, 26Federal Plaza,New York, New York 10007, Tele-phone 212-264-0306.DECISIONSTATEMENT OF THE CASEJAMESM. FITZPATRICK, Administrative Law Judge:These consolidated proceedings under Section 10(b) of theNational Labor Relations Act, as amended (the Act), weretried before me in New York City on April 2 and 3, 1973.The complaint i in Case 2-CP-484, issued February 27,1973, and alleging violations of Section 8(b)(7)(C) of theAct, was founded on charges initially filed January 10 andamended January 22. The complaint in Case 2-CB-5281,issuedFebruary28 and alleging violations of Section8(b)(1)(A) of the Act, was founded on charges filedJanuary 19. Respondents, answering each complaint,denied the alleged unfair labor practices. By order ofMarch 6 the Regional Director for Region 2 consolidatedthe cases.Upon the entire record,2 my observation of the witness-of America, AFL-CIO, et a!.,73 Civ 425, heard February 15, 16. 20, 22, and23, 1973 Thecourt's opinion is reportedat 357F Supp. 1178.After the close of the hearing before me the Charging Party moved toreopen the record and receive in evidence a copy of an unverified transcriptof a tape recording purportedly taken during a meeting on October31, 1972,and a copy of a pretrial affidavit of James A Klein in which a transcript ofa tape recording is referred to. Because the proferred evidence does notappear to be newly discovered and appears to have been available at thetime of the hearing before me, I deem the offer untimely and accordingly(Continued) 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDes, and consideration of the briefs filed by the parties, Imake the following:FINDINGS OF FACTThe Business of the EmployerThe Charging Party,S.B.Apartments,Inc. (herein S.B.), is a New York corporation with offices in Poughkeep-sie,New York.It is the owner and developer of real estatein the village of Cold Spring,Putnam County,New York.The site is an unfenced square, approximately 500 feet oneach side,and bounded on two sides by public streetsaffording access at most points.The construction projectinvolved in the present matter is located on that propertyand consists of the construction of 63 garden typeapartment units in 7 buildings.S.B. has no employeesworking at the project.James A. Klein,Inc. (herein Klein), also a New Yorkcorporation,has its principal office at the same location asS. B. It is engaged as a general contractor in the buildingconstruction industry and at times material to the presentmatter has been the general contractor for, and has hademployees working at,the construction of the apartmentson the above-described property in Cold Spring owned byS. B. Klein annually receives at its jobsites in the State ofNew York building materials valued in excess of$50,000from Miron Lumber Company,a supplier in the State ofNew York which receives the materials directly fromoutside the State.The complaints allege,and the answers deny, that S. B.and Klein are affiliated businesses with common officers,ownership, directors,and operators;that they constitute asingle integrated business enterprise with a commonlyformulated and administered labor policy;and that as anintegratedbusiness enterprise they are an employerengaged in commerce within the meaning of Section 2(2),(6),and (7) of the Act.The evidence establishes theseallegationsbeyond question,and I so find.CarpentersLocalNo. 2133, etc.,151NLRB 1370, 1379;SiemonsMailing Service,122 NLRB 81.II.THE LABOR ORGANIZA1IONS INVOLVEDEach of the Respondents is a labor organization withinthemeaning of Section2(5)of the Act. They areindividuallyreferred to hereinafter as follows:Local 275,Laborers'InternationalUnion of North America,AFL-CIO,as the Laborers;PaintersDistrict Council No.20 of Westchester and Putnam Counties,New York,Brotherhood of Painters,Decorators and Paperhangers ofAmerica,AFL-CIO, as the Painters;Local 55,Bricklayers,Masons and Plasterers InternationalUnion of America,AFL-CIO,as the Masons.Collectivelythey are referred toas the Unions or Respondents.Each represents employees engaged in its respective craftin and around the area in which the construction projectinvolved here is located.Noneis certified as the represent-ative of employees of, or has collective-bargaining agree-ments with, S. B. or Klein or any of Klein's subcontractorson the project.No petition pursuant to Section 9(c) of theAct involving employees of S. B. or Klein or any of itssubcontractors has been filed with the Board.Further, nocharges of unfair labor practices under Section 8(a)(2) ofthe Act have been filed against S.B. or Klein.III.THEALLEGED UNFAIR LABOR PRACTICESA.OverviewThiscase involves 108 days of picketing of the projectbetween November 1, 1972, and March17, 1973.For thefirst 28 days the picket sign legends were in the language ofthe second proviso of Section 8(b)(7)(C) of the Act. Afterthat the legends used were what is commonly called areastandard language.The key issue is the object of thepicketing.Other questions are the effect of the picketing ondeliveries and whether the Unions changed their purpose.Also, it is alleged that pickets on4 days inDecemberengaged in coercive conduct contrary to Section8(b)(1)(A)of the Act.At the hearing I reserved ruling on Respondent'smotionto dismiss the complaints for failure to establisha primafacieviolation.Inow deny that motion for the reasons setout hereinafter.B.The October 31 MeetingKlein started working on the Cold Spring project in mid-October 1972.About October 10 Walter Booth, theLaborers business manager,having learned of the forth-coming project,made a telephone call to Klein'sofficerequesting a prejob conference.Not receiving a reply to hismessage,he called on Russell Wright,Klein's job superin-tendent at the site,and asked him to set up a meetingbetween the general contractor and representatives of thebuilding trades unions.Wright arranged the meeting forOctober 31.Booth then contacted representatives of otherbuilding trades to be present.The prejob conference convened at or about 9:30 a.m.on October 31 in Klein's office trailer on the jobsite. JamesKlein,president of both Klein and S.B.,and RussellWright,the job superintendent,were present on behalf ofKlein and S. B. Respondent Laborers was represented byBooth and Lee Cordi, its secretary;Respondent Paintersby Fred Schrimpe,one of its business representatives; andRespondent Masons by Jack Giacchini, one of its businessrepresentatives.Representatives of other building tradelocals, not parties to the present proceeding,also partici-pated.These included Dominic Papo representing Local323 of the Carpenters;Jerry Eggleston representing Local127 of the Operating Engineers;Otto Revellese represent-ing Local 456 of the Teamsters; and John Hickey (whoarrived later)representing a local of the Plumbers.After Booth made the introductions he asked Klein howhe was going to run the job. Klein then launched into a 15-minute discourse setting forth how he operated and hisphilosophy of doing business.In the words of Booth hesaid,"Iwill explain my job and I will explain my situation.I'm new in this area. I have worked up (in)Dutchessdeny the motion.Ihave marked the motion, with the transcript of the tapeand the affidavit attached,as ALI Exh 1, rejected LOCAL275, LABORERS INTERNATIONAL UNION283County. I do some of my work. I sub most of my work out.I sub my work out to a contractor for the price and I awardhim the work whether he is union or nonunion. . . I havesome employees with me for approximately 5 years. Wehave a profit-sharing plan and my employees are paid bythe merit system." Klein also indicated he was a member ofa contractors association known as A. B. C. and that heawarded his subcontracts to the lowest bidder. Accordingto Booth, Klein also said, "I have worked in Poughkeepsie.We have had union and nonunion contractors, nonunionand union men working side by side."A discussion ensued during which Hickey, the Plumbers'representative, joined the group. Although there is somedisagreement as to who said what during the discussion,there is no real dispute about what happened at thismeeting. The union representatives were of one mind inthat they disagreed with Klein's idea of using both unionand nonunion men on the job. The collective position ofthe unions, to which there was no overt dissent, was thatthe job should be an all-union job. Booth testified thatHickey stated, "Mr. Klein, the Building Trades here inPutnam County have a philosophy that when we work, wework 100 percent union." According to Booth, Hickey alsosaid something to the effect that the whole intention of themeeting was to organize the job. None of the other unionrepresentatives said anything contrary to Hickey's remarks.The General Counsel contends that no one asked Kleinwhat wages he paid. The testimony of Respondents'witnesses support this position. However, James Kleintestified,"Mr. Hickey asked me if we pay a prevailingwage and how we pay our people, and I explained to himthat most of the things were subcontracted out and that wehad our own men do a lot of the other work." Thus Kleinactually did not answer the question. He also recalled,"They also asked-I believe it was Mr. Hickey again askedwhat benefits we had, and I explained to him that we had aprofit-sharing type of plan where our employees who havebeen with us for a certain period of time share in theprofits, so much of their salary a year." Hickey offered toprovide him a list of union plumbing subcontractors.No one else asked Klein what wages he paid. In fact nofurther inquiry respecting the actual wages paid on the jobwas made until March 19, 1973, 2 days after the picketingstopped. Booth testified that on October 31 after hearingfrom Klein how he ran his jobs he took it for granted thathe was not paying the area standard wage. Throughout thepicketing which began on the next day, none of Respon-dents' representatives knew specifically what wages werebeing paid on the job by Klein or any of the subcontrac-tors.At the October 31 meeting they did learn that Kleindid not have contracts with any of them and that themasonry subcontractor, BruceWright, did not have acontract with the Masons.According to Booth after the prejob conference had beenin progress for about a half hour the secretary of theLaborers, Lee Cordi, said, "we are not going to do nothingwith this gentleman, we might as well leave." The meetingthen broke up. Booth admitted that this closing commentof Cordi meant that the unions were not getting anywherebecause Klein was not going to sign contracts with them.Also subsequent to the meeting Fred Schrimpe, therepresentative of the Painters, reported to his superiorsthat, "he thought that Mr. Klein had a very definite anti-union attitude and felt we would never get recognitionfrom him."C.TheNovember PicketingOn the morning of November 1, the day following theprejob conference,picketingbegan at the jobsite. Itcontinued thereafter onmostweekdays and withoutsubstantial interruption untilMarch17, 1973.In all therewas picketing on 108 different days, and at the time of thehearing hereinon April 3,1973, Respondents planned toresume picketing that day. No picketing occurred onSundays and holidays and usually none on Saturdays,although Saturday work was frequently performed on thejob. Therewere no pickets on November 14 because of theweather.Throughout the picketing Booth,the Laborersrepresentative,was in charge and was presentevery day.The initial picketing which began on November 1 waswith signs which asserted that the general contractor on thejob did not have an agreement with the Carpenters. Thesign read as follows:Notice to General Public-The General Contractordoing carpentry work on this job does not have asignedcollectivebargaining contractwithLocal323-CarpentersThis sign is in no way meant to encourage employeesof any employer to refuse to perform any serviceswhatsoever.BeginningNovember 6 a similarsign wascarried protest-ing the lack of an agreement with the Laborers. Theundenied testimony of Job Superintendent Russell Wrightindicates that the signs used regularly included one fromthe Laborers and that signs of the Carpenters as well as theMasons appeared from timeto time inNovember. I sofind.The picketing which began November 1 continued inthat same manner with the same typesignsthroughNovember 28. Apart from the Carpenters who are not nowa Respondent, the participants in the picketing includedmembers of the Laborers and on unspecified occasions theMasons. There is no evidence that during Novembermembers or representatives of thePaintersparticipated inthe picketing or that signs were carved on behalf of thePainters. In an affidavit given on December 13 RussellWright indicated that the picketing which had begunNovember 1 was carried on "with the name of one of thevariousUnions" which participated in the October 31conference. Although the Painters was represented at theconference Wright's testimony is not sufficiently specific towarrant an inference that Painters signs were used in thepicketing, particularly in view of countervailing evidencethat use of suchsignswas not authorized.On November 3 at the regular monthly meeting formembers of the Laborers, Booth in speaking about Kleinstated to the membership, "That this man does not want tobe organized." Booth testified that by this he meant that,"He (Klein) didn't want to sign a contract and that was it." 284DECISIONSOF NATIONALLABOR RELATIONS BOARDAs Booth pointed out in his testimony, that is exactly whatthe picket signs advertised. He also testified that he did notthen know exactly what wages Klein paid.Considering the events through November there is littledoubt that at least one object of the picketing, and in factthe principal object, was recognition of the Carpenters,Laborers, and Masons. The purpose of all the unions,including theRespondents,who met withKlein onOctober 31 was to learn how he was going to operate thejob, to whom he intended to subcontract various types ofwork, and if possible to obtain recognition and collective-bargainingagreementscovering all work to be performedon the project. Thus recognition was one of the initialpurposes of all participatingunions.This object was thencarried forward by the picketing which began the next daywithsignsprotesting that the general contractor did nothave a signed collective-bargainingagreement.The lan-guageof the picket signs "clearlyimpliesa recognition andbargaining object."Local Joint Executive Board of Hoteland RestaurantEmployees and BartendersInternationalUnion of Long Beach and Orange County; Culinary AllianceLocal No. 681 (Crown Cafeteria),135 NLRB 1183, 1185.Other evidence also buttresses this conclusion. Forexample,Booth admitted that in addressing the member-ship of his union he was calling their attention to the factthatKlein did not have a contract. And finally, Boothadmitted that if Klein had either entered into collective-bargaining agreements with the Unions or brought hiswagesup to area standards, the picketing would havestopped.Clearly, then, recognition wasanobject of theparticipatingunionsduring the November picketing.D.The Later PicketingIn late November Booth met with representatives of theMasons and other building trades unions to discuss the S.B. project and the picketing. They concluded that theywere going to get nowhere with this particular job. Theyaltered the picket signs to advertise the absence of areastandards on the job. They formed what they referred to asthe "Area Standards Committee," with Boothas chairman,to carry on the program, and decided to enlarge thepicketing by mass demonstrations as of December 1.It is not clear from the record whether any representativeof the Painters participated in these deliberations. It doesnot appear, however, that in late November or earlyDecember Painters Representative Schrimpe sought in-structions from his superior as to whether the Painterswould participate in the enlarged protest. Painters' execu-tive secretary-treasurer,Arthur Colasanto, decided theywould participate by carrying the signs of other unions.Members of the Painters participated in that mannerbeginning in early December with Schrunpe in charge ofthe Painters pickets. Although Colasanto testified that anyuse of Painters signs at the site was unauthorized, contraryto his instructions, and that none were prepared for thisdispute, I find, as noted later herein, that such signs were infact carried. I base this on the credited testimony ofwitnesses who were on the site and saw them. Colasantowas not there and Schrimpe did not testify.It was about November 28, according to the testimony ofBooth, whom I credit in this respect, when the picketsceased using signs which protested that the generalcontractor did not have collective-bargaining agreementsand began using signs protesting less than union conditionson the job. The language of the new signs was as follows:To the PublicWorkers on this job for S.&B. Construction Co. donot receive wages and working conditions as good asLocal 275 LaborersInternational Union.Thissign is not directed to any Employer or to anyEmployee on this job.On most days of picketing after the signs were changed,signs on behalf of the Laborers were carried.Similar signswere also carried on behalf of other unions, including otherRespondents,especially on days when large numbers ofpicketswere demonstrating.Thus on December 1 thepicketing began early in the morning with between 30 and35 pickets,over half of whom carried signs,some on behalfof the Laborers and others on behalf of the Masons and ofthe Painters as well as unions which are not Respondentsin the present matter such as Carpenters and Roofers.Again on December 6 picketing began with between 20and 30 pickets, the majority of whom carried signs onbehalf of these same unions. On December 11 signs werecarried on behalf of the Laborers and the Masons inaddition to the Carpenters and the Roofers.The patternof participation continued with participationby members of all Respondent Unions,as well as a numberof other building trade unions,in accordance with apreplanned schedule arranged between Booth and repre-sentatives of the other unions.On those days when largenumbers of demonstrators were present(December 1, 6,11, and 15) members and representatives of virtually all ofthebuilding crafts including all of the Respondentsparticipated.I find this was an ongoing joint program inwhich all of the Respondents participated both in planningand execution,and for which all are responsible.N.L.R.B.v.Suffolk CountyDistrict Councilof Carpenters, AFL-CIO,387 F.2d 170, 175 (C.A. 2,1967);Retail Clerks Union Local324 and RetailClerksUnion Local770, etc. (Barker Bros.),138NLRB 478,485, enfd.sub nom.Barker BrothersCorporation and Gold's Inc.v.N.LR.B.,328 F.2d 431 (C.A.9, 1964).Respondents contend that from the beginning thepicketing lacked a proscribed object and that especiallysinceNovember 28 the picketing was patently for thepurpose of protesting the lack of area standards, alegitimate object.However,Ihave found above that theNovember picketing was clearly for recognition and I findthat although the picket signs were changed, and thereafterincluded a disclaimer that the signs were directed toemployers or employees on the job,recognition continuedto be an object.Various circumstances indicate the continuation of thisobject.First,although the language of the signs waschanged at the end of November,the picketing continuedwithout interruption and with no notification to theemployer of any change in purpose.Local 3,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO (Jack Pi-coult),144 NLRB 5, 8, enfd.339 F.2d 600(C.A. 2, 1964).Another circumstance which arguably indicates the LOCAL 275,LABORERSINTERNATIONAL UNIONcontinued existence of the initial purpose of picketing isthe fact that even though new picket signs asserted that theworkers on the job did not receive wages and workingconditions as good as those required by the picketingunions, the responsible union officials,including Boothwho was in charge of the picketing,were ignorant at thattime of the actual wages paid employees working on thesite.Even at the time of the hearing herein in April 1973,Booth still did not know in fact what wages were paid.Respondent offered evidence to show that Klein paid hisworkers less than union scale. What he in fact paid,however, is immaterial.The question here is the knowledgepossessed by responsible union officials.The extent of theirknowledge was that they did not know specifically whatwages were being paid but they assumed,based on theirextensive labor relations experience in the area, that acontractor not signatory to their contracts would not bemeeting area standards.The comments of James Klein atthe October 31 meeting may well have fortified their belief.Such reasoning on their part may have been reasonableenough,but lack of specific knowledge about wages on thejob together with specific knowledge that the employerswere not under contract with the unions leaves Respon-dents with a watered down contention that the failure topay area standards rather than failure to recognizemotivated their continued picketing. These circumstancespermit a modest inferencethatRespondents' purposecontinued to be recognition.CentraliaBuildingandConstruction Trades Council v. N.L. R. B.,363 F.2d 699, 701(C.A.D.C.,1968).In addition, certain conduct associated with the picket-ing indicates presence of an organizational purpose ratherthan only an appeal for public support.Thus, on someoccasions,particularly those days when Respondentsbrought out large numbers of demonstrators,employeesworking behind the picket line were called scab,or wereurged to leave the job,or were urged tojoin the union. SeeSan Francisco Local Joint Executive Board etc. (McDon-ald'sSystems of California, Inc.),203 NLRB No. 103.Other conduct in connection with the picketing, discussedlater herein, such as the blocking of entry, threats bypickets directed to persons working on the site,and on twooccasions the cutting of telephone wires to Klein's trailerand the slashing of tires on vehicles belonging to Klein orto employees working on the site,was basically inconsis-tent with a limited purpose of advertising the employer'sfailure to meet area standards.All of thisconduct was alsobasically contradictory of the disclaimer on the picket signsthat they were not directed at employers or employees onthe job.The cuttings of wires and tires are not alleged as unfairlabor practices and I make no finding to that effect.However,there is no question but that this damageoccurred to Klein and its employees on two differentoccasions in December when large numbers of demonstra-tors were on the scene. As these occurrences are reasonablyattributable to the presence of large numbers of demon-strators brought there by Respondents to support theirdisputewithKlein and S.B., I find Respondents areresponsible for the occurrences.N.L.R.B. v. Suffolk CountyDistrictCouncil of Carpenters, AFL-CIO, supraat 175.285Even thoughBooth issued specific instructions restrictingpicket line conduct,the natural and foreseeable conse-quence of marshallingcrowds ofvolunteer demonstratorswho understandablymight harbor strong views about thepending dispute,was that effective control might besubstantially diluted.It is not unreasonable,therefore, tohold thesponsors responsible for the consequences.AlthoughRespondents contend that from the first thepicketing was for the lawful purpose of protesting theabsence of area standardson the job,such plainly was notthe case.As found earlier herein, an objectproscribed bySection 8(b)(7) of the Actwas included.In the alternativeRespondents contend that picketing for a recognitional ororganizationalobject didnot continue for an unreasonableperiodof time because from late November on the purposeof picketing lacked a proscribed object.Respondents pointto the newlanguage of the signs beginningNovember 28,to the identity of thesponsoring committeereferred to bythem as the area standards committee(of which Booth waschairman),toRespondents'advertisingcampaign whichincluded distribution of leaflets at the site beginningDecember 1 explaining the importance of maintaining areastandards in wages and working conditions and dissemina-tion of similar newsthrough thenews media of newspa-pers,radio,andtelevision,and to the existence ofunemployment among the ranks of building trade employ-ees in the area which would warrant a campaign againstundercutting area standards.As to thislast point,it seemstome equallyinferrable that unemployment could moti-vateinterested labor organizations to seek recognitionfrom nonunion employers in order to obtain jobsfor theirmembers. Considering all of these contentions,they stillare not sufficient, in myview,to dispell the inference basedupon the circumstances discussed above that proscribedobjectspersistedafterNovember.Local 3,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO (Jack Pi-coult),supra.A certain amount of balancing is involved in thisjudgment. The statute neither prohibits all picketing forrecognitional or organizational objects nor on the otherhand doesittotallysanctionall publicitypicketing. InassessingRespondents'objecthere I note that theircampaignproceededin an unbroken chain of events fromNovember 1 to March 17.There is no strong evidence thatthe initial object of the earlier picketing ceased entirely atthe end ofNovember. The changein the picket signs didnot automatically cancel out the recognitionobject.ConstructionShipyard etc., Local 1207 (Alfred S.AustinConstructionCo.,Inc.),141NLRB283, 285;UnitedBrotherhoodof Carpentersand Joiners,Local No. 2064, etc.(Westra Construction,Inc.),175 NLRB881.No circum-stance disassociates the picketing at one period from thatat another.Once the picketing campaign began,it rolledon, albeit invarying forms.Itwould be illogical to excisefrom one segment of this campaign what seems to me tohave been one of its essential motivations at its launching.To doso would allow Respondents to firmly set the tone ofrecognition or organization at the start, and then by a merechange in emphasis in the campaign,continue to exert theirpressure in aid of the initial purposes while avoiding the 286DECISIONSOF NATIONALLABOR RELATIONS BOARDlimitationson that pressure which Congressplainlyintended.Nevertheless,this approach is not without its difficultieshere because in a sense the tail wags the dog. Here from thetimeRespondents began asserting an area standardpurpose on their signs,they greatlyenlarged the campaign,in terms of number demonstrators participating andpublicitythrough the news media,over what it had been atthe beginning of November.Thus, the earlycampaign forrecognition was fairly modest while the campaign fromDecember 1 on, coincidental with the change in signs, wasa full blown publicity effort.Even so, it is not unreasonablein the interest of rational administrationof the Actto placeon Respondents the onus of taking steps to effectivelydisassociate their claimed later objects from their estab-lished earlier one. SeeLocal 3,InternationalBrotherhood ofElectricalWorkers, AFL-CIO, (Jack Picoult),supra.Respondents argue that the absence of a proscribedobject from the very beginning is clear because the Unionsunderstood at the end of the October 31 meeting that Kleindid not want to be organized.While that difference of viewbetween management and the Unions serves to pinpointthedispute,itdoes not prove a purpose eschewingrecognition and organization in the campaign whichfollowed.On the contrary,such an argument assumes thatthe Unions gave up their target of October 31 and adopteda new one.That wouldnot square with the fact,which Ifind,based on Booth's testimony and the record as awhole, that Klein could at any time have resolved thedispute by recognizing the Unions.SeeSan Francisco LocalJoint ExecutiveBoardetc. (McDonald's Systemsof Califor-nia,Inc.),supra.E.The Conduct Related to Picketing1.Events of December 1The complaints allege, and the answers deny, that onDecember 1 pickets blocked entrances and exits at thejobsite and obstructed employees of Klein and othersendeavoring to enter or leave, and that thereby Respon-dents violated Section 8(b)(1)(A) and 8(b)(7)(C) of the Act.In response to Booth's call to representatives of othercrafts for assistance in pursuance of the area standardcommittee's plan to enlarge picketing, a large number ofdemonstrators appeared on the site on December 1. Whenpicketing began early in the morning between 30 and 35pickets were involved. By 9 a.m. the number had increasedto about 100. Many wore hard hats. Considerable verbalinducement by those patrolling was directed to thoseworking on the job, including calls of "scab" and "a sureway of going to heaven if you stay on this jobsite." About 9a.m.one of Klein's carpenters reported to the jobsuperintendent that he was being snowballed as he worked.Another reported that he was obstructed as he attemptedto leave the jobsite in his car. Another of Klein'scarpenters, Denis Chambers, testified credibly that in mid-morning one of the pickets sought to interest hun and threeother carpenters in joining the Union. Chambers describedthe incident as follows, "He, you know, like, asked if wewould like to be in a union or if we were to get into hisunion, he could get us working like tomorrow or the nextday or something like this and we would have all thebenefits of the Union. It was generally a pretty good rapfor the Union." The conversation continued between thepicketer and one of the other carpenters. As Chamberswalked away from the conversation he heard a poppingnoise, as if something had been cut, and observed a manwearing a hard hat running in a crouched manner fromunder the Klein office trailer which stood on the edge ofthe site close to the street where pickets patrolled. It thendeveloped that the telephone wires to the trailer had beencut.At about 11:30 in the morning the Klein carpenterwho had earlier reported being snowballed by picketsreported to the job superintendent that the tires on hisautomobile were slashed.At that point the job superin-tendent shut the job down for the balance of the day.As alleged I find the obstructing of an employee wishingto leave was restraint and coercion within the meaning ofSection 8(b)(l)(A) of the Actand that Respondents areresponsible therefore.At that time there were no welldefined entrances to the property. Access could be hadfrom virtually anywhere on the two adjoining streets.Accordingly, the evidence does not establish that entranceswere blocked. But there was massing of large numbers ofunion demonstrators on the streets adjoining the job whichafforded access to it. This massing of demonstrators, in thecontext of the other events that day, amounted to restraintand coercion within the meaning of Section 8(b)(1)(A).United Mine Workers of America & District #6, U.M.W.(Weriton Constr. Co.),174 NLRB 344;Local 379, BuildingMaterial & Excavators (Catalano Bros.),175 NLRB 459. Imake no finding as to whether the balance of the conductnoted above violates Section 8(b)(l)(A) because such wasnot alleged in the complaints. I do, however, find thisconduct evidences a continuing object of recognition, andalsoof organization,within the meaning of Section8(b)(7)(C).2.The events of December 6The complaints also allege, and the answers deny,blocking of entrances and obstructing of employees onDecember 6 in violation of Section 8(b)(1)(A) and8(b)(7)(C)of the Act. The evidence shows that onWednesday, December 6 there was again a large numberofdemonstrators at the site and some obstruction.According to the credited testimony of Edgar Rebelo, amason employed by Klein, he and another Klein employ-ee,Hank Cerza, on arriving for work, parked across thestreet from the project. I infer from the fact that Rebelotestified that this was on the second day of mass picketingand the fact that it is admitted that the second day of masspicketing occurred on December 6, that his testimonyrelatesto that day. The two employees reported to theKlein trailer on the jobsite. Finding it locked, they startedback to their automobile, at which point numerous picketsaskedRebelo if he was going home. Another, usingprofane language, urged them to leave and also asked themwhy they did not join the Union. Following this they leftthe site and did not work that day.RussellWright,project superintendent,also testified thatwhen he saw the massing of pickets on December 6 he leftthe job in an effort to head off other employees LOCAL 275,LABORERS INTERNATIONAL UNIONapproaching and instruct them not to report to work. Hisway was briefly obstructed as he tried to leave.One pickettold him,"Russ, we knowyou. If you'resmart you'll keepgoing."About 12 to14 Klein employees were scheduledfor work that day in addition to employees of subcontrac-tors.According to Wright,the massing of pickets prevent-ed employees as well as others from having free access tothe job.No work was performedthat day.When Wright returned to the job around 11 a.m. thepickets had thinned out some.He discovered that thetelephone wires into Klein's trailer on the job were againcut and also that one tire on the trailer and two tires on aback hoe had been slashed.It cannot be said that entrances and exits were blockedon December 6. There were no entrances proper to beblocked.However even though Rebelo and Cerza were notphysically blocked when theyleft, I find that the massingof demonstrators on adjoining streets affording access tothe site,taken in contextwith theother conduct that day,was coercion and restraint of employeesprohibited bySection 8(b)(1)(A).UnitedMineWorkers ofAmerica &District#6, U.M. W. (WeritonConstr.Co.), supra, Local379, Building Material&Excavators(Catalano Bros.), supra.I find also that the oral inducementof Rebelo and Cerzo,the commentstoWright,and the slashing of wires andtires, is all evidence tending to show continuing recogni-tional and organizational objects contemplated by Section8(b)(7)(C).3.The events of December 9The complaints allege,and the answers deny, that onDecember 9 Respondents violated Section8(b)(1)(A) whenpickets threatened an employee on the jobwith bodilyinjury.JamesA. ReillyIII, an employee of Bruce Wright, themasonry subcontractor on the job,testifiedcredibly thatduring the morning of December 9 he was mixing cementon the site at a point about 15to 20feet from the publicsidewalk.About a halfdozen pickets patrolling nearby onthe streetapproachedhim and one spoke to him.According to Reilly, "He told me I better watch out or Imight get ablockalong sidemy head."This threat,which in the circumstances I find attributa-ble to Respondents,violated Section8(b)(1)(A). Ialso findittobe further evidence that Respondents'furtherpicketing was, in part at least,directed to.employees on thejob.4.The events of December 11a.Thealleged threatsThe complaints also allege, and the answers deny, thatonDecember 11 pickets threatened an employee ofmasonry subcontractor BruceWright,therebyviolatingSection 8(b)(1)(A) of the Act.The evidence in support of this allegation consists ofadditional credited testimony of JamesA. ReillyIII, andfollows on his testimony respecting the events of December9.Accordingto Reilly,the same picket who spoke to himon December 9 also spoke to him on the morning of287December 11 while he was working in about the samelocation.At this time also the speaker was accompanied byfive or six other pickets.In the words of Reilly,"He toldme I had better stay home where I belonged or there mightbe trouble out here."As with the December 9 incident, Ifind this to be a violation by Respondents of Section8(b)(1)(A) and further evidence that the picketing contin-ued to be directed,in part,at employees on the job.b.The blocking of entrancesThe complaints allege,and the answers deny,that onDecember 11 (as on December 1 and 6)pickets blockedaccess to the site and prevented employees from enteringor leaving.This is alleged to have violated Section8(b)(1)(A) and 8(b)(7)(C) of the Act.A laborer employed by Klein,oneWilliam LeMon,testified that during the second week in December,which Imfer was about December 11, his entry into the site whiledriving a Klein dump truck was slightly delayed while hewaited for pickets to pass. While he was waiting one of thepickets tried to persuade him not to work on the job and tojoin the Union.Although there were large numbers of pickets present onDecember 11 I do not find the experience of LeMon to beevidence of blocking of an entrance.From his testimony itis clear that he only had to wait a very short time while thepickets passed in front of his truck and there does notappear to have been any effort to obstruct his way. Thetestimony of LeMon,however,is further evidence that atthat time organizational activity continued in connectionwith the picketing and that efforts were being made toinduce employees not to work.This supports the findingmade earlier herein that proscribed objects persisted pastNovember.Although the evidence of LeMon is not sufficient toestablishthatentrances and exits were blocked onDecember 11, 1 find from other evidence that masspicketing occurred on that day.Ibase this on the generaltestimony of job superintendent RussellWright in apretrial affidavit that on that day large numbers of picketswere milling around and massing on the streets adjoiningthe projects. The situation is illustrated by the incidentsinvolving the Miron Lumber truck discussed hereinafter. Ifind that this conduct,rather than the incident involvingLeMon, establishes a violation of Section 8(b)(1)(A).c.Theeffectof picketing on deliverieson December 11The complaints allege,and the answers deny,that on twooccasions on December 11 pickets prevented a delivery byaMiron Lumber Corporation truck, thereby violatingSection 8(b)(7)(C).During the morning of December 11 a truck from MironLumber Corporation,which regularly supplied materials tothe jobsite,approached the job.The Miron driver wasunable to drive into the project because his truck wascompletely surrounded by a large number of pickets,including pickets from all three of Respondent Unions,who obstructed its way.As a result the driver drove offwithout makingthe delivery.About a half hour later he 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDagain returned. The same thing again happened and heagain drove off without making the delivery.Booth, who was in charge of the picketing, testified thaton the second of these occasions he told the pickets that ifthe driver wanted to go in he could go in and should not bestopped and that a sergeant from the local sheriff's officespoke with the driver who left shortly thereafter, and thatno one was obstructing the truck. The sergeant did nottestify.However, based on the collective testimony ofRussellWright,Reuben Ashett (a laborer employed byKlein) and Denis Chambers (a carpenter employed byKlein) I find the Miron truck was stopped and the driverwas induced not to enter on two occasions on December11.Whether these interruptions in deliveries were sufficientto cause Section 8(b)(7)(C) to be violated, is treated laterherein.5.The events of December 15a.The blocking of entrancesRespectingDecember 15 the complaints allege theblocking of entrances in the same manner as alleged tohave occurred on December 1, 6, and 11. The GeneralCounsel asserts, and Respondents deny, that such blockingviolated Section 8(b)(1)(A) and 8(b)(7)(C) of the Act. Thecomplaints also allege, and Respondents deny, that inviolationofSection 8(b)(7)(C) the pickets preventeddeliveriestothe jobsite by two suppliers,GardnerPlumbing & Heating and Amenia Sand & Gravel, Inc.The evidence establishes that early in the morning ofDecember 15 there were 30 to 40 pickets at the site. Thenumber later increased substantially. The parties agree thatDecember 15 was the last day of mass picketing.The evidence respecting the blockage of entrances is alsooffered with respect to the interference with the deliveriesfrom Gardner and Amenia. Gardner Plumbing & Heatingwas one of the subcontractors on the job. About 9 a.m. onDecember15Ralph Elmer, a plumber employed byGardner, together with a helper employed by Gardner,arrived at the site in a Gardner truck loaded with supplies.They proceeded without incident to the parking area ofKlein on the jobsite and conferred with Job Superintend-entWright who directed them to unload their supplies at aparticular building and return the truck to the parking lot.After unloading as directed Elmer endeavored to returnthe Gardner truck to the parking lot. At the lot his way wasobstructed by a number of pickets who stood in front ofthe truck and would not let him pass. One picket dared himto run them over. After a delay of about 10 minutes thepolicemoved the obstructors away and he was able toproceed. One of the pickets yelled at him, "1 will rememberyour face"A byproduct of this obstruction was that the concernwhich supplied materials to Gardner thereafter refused todeliver to the job while pickets were present and the hoursofGardner's employees were changed so that theyremained on the site later in the afternoons until after thepickets had left in order to receive deliveries.Amema Sand & Gravel. Inc., was the principal supplierof concrete to the site. About 10 a.m. on December 15 anAmenia ready-mix truck arrived with a load. After beingdirected to the end of the street to turn around, it wasdirected by sheriff's deputies to approach a temporary gatethey had arranged at the location where it was to unload.As the truck approached a large number of picketsobstructed the way and refused to move from the entrance.Sheriff's deputies and local police proceeded to clear a wayfor the truck,making some arrests,including Representa-tiveGiacchini of the Masons. The truck entered and madeitsdeliveryafter a delay estimated at between 5 and 8minutes. There was much yelling.The pickets called thetruckdriver a scab, spoke in angry terms, and usedconsiderable profanity.I find that the obstructing of the plumbing truck and theconcrete truck violated Section 8(b)(1)(A) of the Act andthat that conduct and the comments connected therewithshow a continuation of proscribed objects under Section8(b)(7)(C).6.The events of January 17Sometime in January(the complaint alleges January 17)Hudson Valley Block Co.,a supplier of building materialsto the jobsite,sent to the jobsite a loaded truckdriven byitsemployeeHarry Butler. Seeing the pickets as heapproached the job, Butler pulled the truck over to the sideof the road. A group of three or four pickets came up to thetruck.One of them, wearing a picket sign with the name ofLocal Union No. 456, spoke toButler.Butler asked him ifhe had a book. The picket showed him a union card andthen asked Butler for his book.Butler, a member ofTeamster Local 445, showed the picket his own union card.The picketasked Butler if he would honor his picket line.Butler said he would.He then left his truck,with motor running,to telephonehis employer who told him that since the Teamsters Unionhad not advised Hudson Valley about the picket line at thejobsite,Butler should make the delivery.Butler thenreturned to his truck and advised the pickets of what hisboss had said.Some of them commented that they ought toblock him in with other trucks. However, his way was notobstructed.Although the keys to the truck weremissingand the cap for the fuel tank was hanging loose, the motorwas still running and he proceeded into the jobsite wherehe made the delivery.The General Counsel contends that this incident was aninterruption of deliveries evidencing a violation of Section8(b)(7)(C) of the Act. Since there was only a slight delay, Ifind this was not an interruption of a delivery. It does,however, evidence continued recognitional and organiza-tional object.F.Discussion1.The object of picketingAlthough this case has many similarities toHoustonBuilding and Construction Trades Council (Claude EverettConstruction Co.),136 N LRB 321, in matters which seem tome to be crucial,itdiffers.Thus, inClaude Everetttheunion,prior to picketing,knew specifically that thecontractor's wage rates were lower than those negotiated inthe area. Here the Union did not possess such particular LOCAL 275,LABORERSINTERNATIONAL UNIONknowledge.UnlikeClaude Everett,the Unionshere soughtrecognitionprior to thepicketing,and the initial picketsigns bore legends protestingthe developer's lack of unioncontracts.Subsequentlythe pickets,unlike thoseinClaudeEverett,and notwithstandingthe contrarydisclaimer onthe picket signs, sought to influenceemployees on the jobto join theUnions.InClaude EveretttheBoard said(p. 323), "Thus, it isclear,from the entirerecord, that the objective of theRespondent'spicketingwas to inducethe Company toraise its wage ratesto the Unionscale prevailing in thearea."That reallycannot be said herewhere the totality ofthe record reveals a significant measure of recognitionaland organizationalpurpose throughout the period ofpicketing,including during the time area standard signswere carried.Even though during thearea standard phaseRespondents made extensive efforts through the newsmediaand byleafletsto bungthat message to the generalpublic and therebyput a new face on the campaign, therecognitional and organizationalobjectspersisted.During the first monthof picketingthe picket signlegends resembled the signs inRetailClerks Union 324, etc.(Barker Bros.),supraat 485.But it is not clear here, as itwas there,that the picketing was forinformationalpurposes.Barkerinvolvednumerousretailstores incontrast to the single construction site involvedhere. Thepickets inBarkerwere placedso asto appeal to theconsumingpublic.Here,although thepicketspatrolled ontwo publicstreetsadjoiningthe project,there is littleevidencein the recordthat present or future members ofthe consumingpublic (renters)were in the area or thatselling activityoccurredthere.No effortwas made topicket the offices ofKlein or S. B.Thus,the picketing wasdirectedchiefly to those working on, or delivering to, thesite,notwithstandingthewordingof the picket signsindicating their messagewas directed to thegeneral public.Although the second phase picketsigns in the presentmatter differfromthose inBarker,thiscase islikeBarkerin that proscribedobjectswere presentthroughout thecampaign.Because of theseobjectsthispicketing, whichcontinuedover thirty days withouta representationpetition having been filed,was banned under Section8(b)(7)(C) of the Actunless it was exempt underthe secondproviso ofthe Section.2.Application of the provisoThe initial signs were in the language of the proviso. IfRespondents had stayed with that format,the secondproviso would unquestionably have come into play. Butafter November 28 they changed the wording to convey anarea standards message.With thatsmall step did Respon-dentsmove themselves beyond the protection of theproviso? Such a result,itseems to me,would make nosense.The mere sequence in which the signs were usedwould thus have made the standards of bothClaude EverettandBarker Bros.inapplicable rather than indulging in suchtechnical legalisms, I find that the format of the picketsignsfall sufficiently within the intendment of the secondproviso to bring that part of the Section into play. SeeUnited Brotherhood of Carpenters and Joiners, Local UnionNo. 2064 etc. (Westra Construction, Inc.), supraat 882.3.Effect on deliveries289The legitimacyof the picketing turns, then,on its impacton deliveries or services tothe job.Considering that aconstruction project is involved,I find that,under thestandards enunciated inBarker Bros.,the picketing hadsufficient impact on the job through interference withdeliveriesand servicesto the jobto bring the picketingunder the exception of the proviso thereby depriving it ofprotection.United Brotherhood of Carpentersand Joiners,LocalUnion No. 2064,etc.(Westra Construction,Inc.),supra.Like most construction,this job was being executedaccording to a work schedule which suffered as a result ofthe picketing.Mass picketing occurred on four differentdaysinDecember.On the first of these occasions,December1, the jobsuperintendent found it necessary toshut down the job. That was hisdecision.There is noevidence of specific deliveries or services not beingperformed because of picketing.Again on December 6many demonstrators were present during a substantialportion of the morningand the jobsuperintendentinstructed employees not to come on the job.No work wasperformedthat day althoughemployees of the generalcontractor as well as subcontractors were scheduled towork.On DecemberI1blocking ofentrance was onlytemporary. But a deliveryfrom a supplier of lumber wastwice interruptedand the deliverywas not made. OnDecember 15 mass picketing again occurred.Entry to thejob of a readymix trucksupplyingconcreteto the masonrysubcontractor was blocked for seven or eight minutes whilesheriff'sdeputies cleared the way, making a half dozenarrests in the process.On thesame day a truck withsupplies for the plumbing subcontractor on the job wasblocked from entry for abouttenminutes until policecould move the obstructing pickets out of theway. As aresult of this last incident the regular supplier of plumbingsuppliesrefusedthereaftertodeliverduring regularworking hours while the pickets were present,necessitatingthat employees of the plumbing subcontractor remain afternormal quitting time to recieve supplies.Finally in Januarya deliveryof cement blockswas delayed a short while bypickets who persuadedthe driver of the deliverytruck notto enter thejob. However,after calling his boss and beinginstructed to completethe delivery, he did so.Picketsthreatenedto block his way, but actuallydid not.In sum,the picketspatentlyhad an effect on theenterprise being picketed.Two effortsto deliver lumberwere thwarted.A delivery ofconcrete and another ofplumbing supplieswere delayedand brought to completiononly aftersevere confrontations between pickets andpolice. Thereafter deliveryof plumbingsupplies had to bemade afterhours.I conclude that in these circumstances,involving a single constructionproject,the exception to thesecond provisoofSection8(b)(7)(C)applies.UnitedBrotherhood of Carpenters and Joiners, Local Union No.2064, etc. (WestraConstruction,Inc.), supra.In reaching thisconclusion I place some reliance on the fact that aconstructionjob is inherentlymore dependent on uninter-rupted deliveryof building materials than would be thecase with more consumer oriented businesses such as retailstores.At the heart ofBarkerBros.is the question,what dothestoppagesindeliveriesand servicesdo to the 290DECISIONSOF NATIONALLABOR RELATIONS BOARDoperations, as distinguished from thesales, of the businessbeingpicketed.Here,although the interruptions ofdeliveriesand services were relatively few, some weresevere confrontations involving police action, and all,whether temporary or permanent, necessarily had signifi-cant impact on this type of operation. Accordingly, I findthe picketing, being for proscribed objects, violated Section8(b)(7)(C) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCETHE REMEDYHaving found that Respondents engaged in unfair laborpractices,Irecommend that each cease and desisttherefrom and take certain attirmative action designed toeffectuate the policies of the Act, including the posting asprovided hereinafter of the appropriate notice attachedhereto as Appendix.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:The activities of Respondents set forth in section III,above, occurring in connection with the operations of S. B.and Klein described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.S. B. and Klein are an employer within the meaningof Section 2(2), engaged in commerce within themeaningof Section 2(6) and business activities affecting commercewithin the meaning of Section 2(7) of the Act.2.Respondent Unions are labor organizations withinthe meaning of Section 2(5) of the Act.3.By picketing the construction project of S. B. andKlein in Cold Spring, New York, between November 1,1972, and March 17, 1973, with an object of forcing orrequiring S. B. and Klein to recognize or bargain withRespondents as collective-bargaining representatives ofemployees working at that location, or with an object offorcing or requiring such employees to accept or selectRespondent Unions as their collective-bargaining repre-sentatives, despite the fact that Respondents have not beencertified as their representatives and no petition has beenfiledunder Section 9(c) of the Act within a reasonableperiod of time, Respondents have engaged in unfair laborpractices within the meaning of Section 8(b)(7)(C) of theAct4.Respondents have restrained and coerced employeesin the exercise of rights guaranteed in Section 7 of the Actby obstructing employees leaving the construction projectdescribed above, by obstructing deliveries to the project,and by threatening employees on the project with bodilyinjury and with trouble at the project and have therebyengagedin unfair labor practices within the meaning ofSection 8(b)(I)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.3 In theevent no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposesORDERSRespondents, Local 275, Laborers International UmonofNorthAmerica,AFL-CIO; and Painters DistrictCouncil No. 20 of Westchester and Putnam Counties, NewYork, New York, Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO; and Local 55,Bricklayers,Masons and Plasterers International Union ofAmerica, AFL-CIO, their officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Restraining or coercing employees working on ordelivering to projects of S. B. Apartment Inc., and JamesA. Klein, Inc., by obstructing their entry or departure fromthe project, by threats of trouble at the project or of bodilyharm, or by mass picketing in such manner as to causesuch employees to fear bodily harm from entering, leaving,or working on the project.(b) Picketing, or causing to be picketed, constructionprojects of S. B. Apartments, Inc., and James A. Klein,Inc.,where an object thereof is forcing or requiringemployers on those construction projects to recognize orbargainwithRespondents as representatives of theiremployees, or forcing or requiring such employees toaccept or select Respondents as their collective-bargainingrepresentatives, in circumstances violative of Section8(b)(7)(C) of the Act.(c) In any other manner interfering with, restraining, orcoercing such employees in the exercise of rights guaran-teed in Section 7 of the Act, as amended.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post in conspicuous places at their business officesand meeting halls, including all places where notices tomembers are customarily posted, copies of the appropriateattached notice marked Appendix A, B, or C.4 Copies ofsuch notice on forms provided by the Regional DirectorforRegion 2, after being duly signed by authorizedrepresentatives of Respondents, shall be posted by each ofsaidUnion upon receipt thereof and maintained for 60consecutive days. Reasonable steps shall be taken by+ In the event that the Board'sOrderis enforced by a judgement of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgement of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board." LOCAL 275,LABORERSINTERNATIONAL UNION291Respondents to insure that said notices are not altered,IT IS FURTHER ORDERED that the complaints herein bedefaced,or covered by any other material.dismissed insofar as they allege violations of the Act not(b) Notify the Regional Director for Region 2, in writing,specifically found herein.within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.